Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koelble (DE 10135091).
Regarding claim 1, Koelble teaches dielectrophoresis device comprising a collection container (10) configured to collect the dissected or ablated sample, an electrode pair ( 11) arranged on a side of a base of the collection container facing away from the object or on or in the base itself, wherein electrodes of the electrode pair are arranged concentrically: and a voltage supply configured to apply a voltage to the electrodes of the electrode pair such that a divergent electric field is generated at least in a region of the collection container. (Refer to Figure 3)

Regarding claim 3, the electrodes of the electrode pair include an inner electrode formed as an electrode tip.  (Refer to Figure 4)
Regarding claim 4, the voltage supply is configured to apply an alternating current (AC) voltage.
Regarding claim 5, a control unit configured to control or regulate the voltage supply with respect to voltage amplitude and/or voltage time curve.  (Refer to Figures 5 and 6)
Regarding claim 6, wherein the voltage supply is configured to apply the voltage in a range from-100 V to 10 kV.
Regarding claim 7, the voltage supply is configured to apply the voltage applied to the electrodes of the electrode pair such that the divergent electric field is generated within the collection container and in a region of surroundings of the collection chamber up to a location of the dissection or ablation.  (Refer to Figures 5 and 6)
Regarding claim 8, multiple electrode pairs (11) are interconnected to form an array, of which at least individual electrode pairs are arranged on the side of the base of an individual collection container facing away from the object in or on the base itself or on the side of the base of each collection container facing away from the object in or on the respective base itself.  (Refer to Figure 4)
Regarding claim 9, a sample from an object, the laser microscope system comprising having a microscope having an object holder configured to accommodate the object and an objective, which defines an optical axis, a laser configured to generate 
Regarding claim 10, the object holder is arranged on a microscope table and wherein the microscope table is grounded or nonconductive.  (Refer to Figures 5 and 6)
Regarding claim 11, the object holder is grounded or nonconductive.  (Refer to Figures 5 and 6)
Regarding claim 12, the electrodes (11) of the electrode pair include an outer electrode which is grounded.
Regarding claim 13, the electrodes of the electrode pair include an inner electrode is at a voltage in a range from 100 V to 10 kV.
Regarding claim 14, the electrodes (11) of the electrode pair include an inner electrode is arranged on or close to the optical axis.  (Refer to Figures 5 and 6)
Regarding claim 15, an illumination unit (Refer to Figure 5) configured to generate an illumination beam path and orients the illumination beam path on an object plane of the microscope. (Refer to Figures 5 and 6)
Regarding claim 16, the electrodes of the electrode pair include an outer ring-shaped electrode having has a 
Regarding claim 17, he electrodes of the electrode pair include an inner electrode is formed as an electrode tip.  (Refer to claim above)
Regarding claim 18, a sample dissected or ablated from an object a collection device a laser microscope system including the collection device the method comprising dissecting or ablating the sample a sample is dissected or ablated from the object and transferring the dissected or ablated sample is transferred into the collection container of the collection device, wherein the collection device includes an electrode pair of the collection device that is arranged on the collection container in such a way that, after application of a voltage to the electrode pair by a means of the voltage supply of the collection device, an electric field having a predetermined field divergence is generated in the-a region of the collection container, so that a dielectric force acts on the dissected or ablated sample, which and guides the sample into the-an interior of the collection container, wherein electrodes of the electrode pair are arranged concentrically.  (Refer to claim 1 and Figures 3 and 4)
Regarding claim 19, the strength and/or profile and/or divergence of the divergent electric field is/are influenced by selection of a suitable collection container and/or a dielectric medium is introduced into a region between the electrode pair and the object holder.
Regarding claim 20, the object or at least the sample to be dissected or ablated is coated using a dielectric material or a semiconductor or a conductor before the dissection or ablation of the sample takes place. (Refer to Figures 5 and 6)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798